Title: Thomas Jefferson to John Graham, 14 May 1815
From: Jefferson, Thomas
To: Graham, John


          Dear Sir Monticello  May 14. 15.
          The inclosed letter for mr Crawford was delivered to a gentleman who was going to France. hearing before his departure that mr Crawford was on his return, he sent the letter back  to me. I am anxious however that Mr Crawford should recieve it, and as of the date it bears. will you have the goodness to let it lie in your office with such papers as may be destined for him, and to let him on his return recieve it with them, either at the office if he comes there, or otherwise by mail. Accept renewed assurances of my great esteem and respect.
          Th: Jefferson
        